Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-20 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record buibas et al (U.S. Patent 9208432) and Fisher et al (U.S. Patent 8793205) failed to teach or fairly suggest, processes images of an application-program user interface displayed during execution of the application program to generate training data sets, and uses the training data sets to train the one or more recognizers to identify application-program states corresponding to images of the application-program user interface; and a performance-monitoring subsystem that executes on one or more of the one or more computer systems and that captures images of the application-program user interface displayed during execution of the application program, each captured image associated with a timestamp and additional metadata, applies the one or more recognizers to determine application-program states corresponding to the captured images of the application-program user interface, identifies executions of application-program operations as time-ordered sequences of application-program states associated with captured images of the application-program user interface, determines a response time for each identified operation from timestamps associated with the captured images of the application-program user interface associated with the time-ordered sequence of application-program states corresponding to the operation, and uses the determined response times to generate a performance report and/or store performance data in a data-store.
. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-20 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited

US Patent No. (9070039), (8793205), (8046313), (8015130) and (7364950).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YOSEF KASSA/
Primary Examiner, Art Unit 2669